Citation Nr: 0025826	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-07 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to disability compensation for lost teeth.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1955 to December 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).  A hearing was scheduled to take place 
at the RO before the undersigned in June 2000.  However, the 
veteran did not appear for that hearing and did not request 
that it be rescheduled.  Accordingly, the Board concludes 
that the veteran no longer desires such a hearing, and the 
veteran's request for a hearing before a Member of the Board 
is considered to have been withdrawn.  See 38 C.F.R. § 
20.704(d) (1999).


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
showing that he has hearing loss with the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz being 40 decibels or greater; or auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz being 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test being less 
than 94 percent.  

2.  The veteran also has not presented any competent medical 
opinion linking his claimed hearing loss to his period of 
service.  

3.  The veteran's missing teeth may be replaced by 
prosthodontics which would restore the masticating function 
of natural dentition.  





CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.385 (1999).

2.  The claim for compensation for lost teeth is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.381 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  The claim need 
not be conclusive, but it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In cases in which the 
determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  If it is not well grounded, the claim must be denied 
and there is no further duty to assist the veteran with the 
development of evidence pertaining to that claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).

I.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as an organic neurological disorder, 
including sensorineural hearing loss, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; and third, there 
must be competent evidence of a nexus or relationship between 
the in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993). 

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to certain 
conditions that may be attested to by lay observation.  If 
the chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  See Savage, 10 Vet. App. at 498.

Apart from other legal requirements, service connection may 
not be granted for hearing loss unless the claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran has not presented any evidence showing that he 
has hearing loss which is severe enough to be considered to 
be a hearing loss disability for which service connection may 
be granted.  See 38 C.F.R. § 3.385 (1999).  The report of a 
medical examination conducted for the purpose of his 
separation from service in September 1956 shows that he had a 
perforation of the left eardrum, but his hearing was 15/15 in 
both ears.  The report of an ear examination conducted by the 
VA in April 1957 shows that the veteran had no hearing 
complaints and hearing tests showed normal hearing 
bilaterally.  Eardrum perforations of both ears were healed.  
A VA hospital discharge summary dated in October 1986 and VA 
outpatient medical treatment records dated in 1986 and 1987 
are also negative for findings of hearing loss.  

The RO sent a letter to the veteran in September 1997 
requesting that he submit medical evidence of a current 
hearing loss disability, but he did not respond to that 
request.  Although the veteran reported in a statement dated 
in October 1997 that he had been treated for ear problems in 
1972 or 1973 at a particular VA hospital, that facility 
reported in July 1999 that it had no record of any treatment 
for the veteran.  Thus, there is no evidence to establish 
that the veteran currently has a hearing loss disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
The Board also finds that the evidence of record does not 
contain any medical opinion linking the claimed hearing loss 
to the veteran's period of service.  Accordingly, the Board 
concludes that the claim for service connection for bilateral 
hearing loss is not well-grounded, and there is no further 
duty to develop evidence pertaining to that claim.

II.  Entitlement To Compensation For Lost Teeth.

Initially, the Board notes that the VA has previously 
recognized that the veteran lost several teeth during his 
period of service.  A letter from the RO to the veteran dated 
in May 1957 shows that the RO completed a rating action on an 
application for out-patient dental treatment.  It was noted 
that service connection was granted, based on service other 
than in a time of war, for dental conditions affecting teeth 
numbers 2, 5, 7, 8, 9, 10, 12, 25, 29, and 32.  It was 
further stated, however, that the veteran was ineligible for 
VA outpatient dental treatment because he was neither (1) 
discharged from active service for disability incurred or 
aggravated in the line of active service, nor (2) in receipt 
of compensation from the VA for service incurred or 
aggravated disability.  The issue of compensation for a 
dental condition was not addressed.

In a statement in support of claim dated in October 1997, the 
veteran recounted that while in service he went to a dentist 
to have a front tooth removed because the nerve had died from 
when a cavity was taken care of earlier.  The veteran stated 
that the dentist in service ended up breaking four more 
teeth.  He also stated that he subsequently had to have 
additional teeth removed, and he currently had no teeth left.

At the time the veteran submitted his current dental claim, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a)(1998).  However, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were defined as non-disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).  In other words, compensation for replaceable 
missing teeth is prohibited.  The loss of teeth can be 
compensably service connected only if such loss is "due to 
loss of substance of body of maxilla or mandible without loss 
of continuity."  See 38 C.F.R. § 4.150, Diagnostic Code 9913; 
Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

The governing regulations, 38 C.F.R. §§ 3.381 and 4.149, were 
subsequently amended.  64 Fed. Reg. 30,392-393 (June 8, 
1999).  Prior to amendments, the regulations provided, as 
38 C.F.R. § 4.149, that treatable carious teeth and 
replaceable missing teeth could be considered service-
connected solely for purposes of establishing eligibility for 
outpatient dental treatment.  This definition is retained in 
the amended regulations, but now appears at 38 C.F.R. 
§ 3.381(a) rather than at 38 C.F.R. § 4.149, which has been 
removed.  64 Fed. Reg. at 30,393. 

After reviewing the entire claims file, the Board finds that 
the veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.  In reaching this conclusion, 
the Board has noted that the report of an examination 
conducted on January 18, 1955, for induction shows that the 
portion of the examination report for recording a dental 
examination was not marked, and his dental status was 
described as acceptable.  The report of a dental survey 
performed approximately a week later shows that he had five 
missing teeth; however, his four front upper teeth were in 
place.  The report of a medical examination conducted in 
September 1956 for separation from service shows that he was 
missing nine teeth, including his four upper front teeth.  

As noted, however, treatable carious teeth and replaceable 
missing teeth are not considered to be disabling conditions 
for compensation purposes.  The veteran's missing teeth may 
be replaced by prosthodontics which would restore the 
masticating function of natural dentition.  There is no 
indication that the missing teeth resulted from damage to 
either of his jaws.  Accordingly, the Board concludes that 
the claim for compensation for a dental disorder is not well-
grounded.


ORDER

Service connection for bilateral hearing loss and disability 
compensation for lost teeth are denied.


		
	CHARLES E. HOGEBOOM 
	Veterans Law Judge

 
- 7 -


- 1 -


